Citation Nr: 1125333	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for residuals of a right eye injury, including bilateral glaucoma and epiphora.  

3.  Entitlement to service connection for a bilateral foot disability, including flat feet.  

4.  Entitlement to service connection for a cardiovascular disability, to include an undiagnosed illness manifested by chest pain.  

5.  Entitlement to service connection for a neurological disability, to include an undiagnosed illness.  

6.  Entitlement to an initial rating in excess of 10 percent since January 20, 2002, and 40 percent since May 31, 2005, for fibromyalgia.  

7.  Entitlement to special monthly compensation (SMC) based on loss of use.  

8.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.  

9.  Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  

10.  Entitlement to an initial disability evaluation in excess of 20 percent for right lower extremity radiculopathy.  

11.  Entitlement to an initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy.  

12.  Entitlement to an initial disability evaluation in excess of 10 percent for a headache disability.  

13.  Entitlement to an initial disability evaluation in excess of 10 percent for hypertension.  

14.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee medial meniscus tear disability.  

15.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee medial meniscus tear disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1983.  He thereafter served in the Georgia Army National Guard from March 1984 to August 1997, including a period of active duty from January 8, 1991, to May 17, 1991, during which he served in the Southwest Asia Theater of Operations from January 23, 1991, to May 4, 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing at the RO was held in March 2008 before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In December 2008, the Board issued a decision addressing several issues then on appeal.  Issues numbered 1-8 as listed on the Title Page above were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  Among the issues remanded was the issue of service connection for a cardiovascular disability, to include as an undiagnosed illness manifested by chest pain.  Additional evidence was received in connection with the claim; however, it does not appear that the AOJ readjudicated the claim.  The Veteran will not be prejudiced by the lack of action by the AOJ as the Board, herein, is granting the claim.  

In March 2011, the AOJ issued a decision in which it, in pertinent part, granted entitlement to service connection for issued numbered 9-15 as listed on the Title Page above.  As discussed below, that same month the Veteran submitted a statement to the AOJ which the Board herein interprets as a notice of disagreement to the initial disability ratings assigned.  Those issues are addressed in the Remand portion of the decision below.  

In addition, the issues concerning entitlement to service connection for a neck disability and entitlement to SMC based on loss of use of a creative organ is addressed in the Remand portion of the decision.  

Finally, among the issues remanded in December 2008 concerned the initial rating for fibromyalgia, then rated as 10 percent disabling since January 20, 2002.  In the March 2011 decision, the AOJ assigned an "initial" rating of 40 percent for the disability.  However, in effectuating the decision, the RO assigned an effective date of May 31, 2005.  Accordingly, the Board has listed the issue concerning the initial rating for fibromyalgia as involving "staged ratings."   


FINDINGS OF FACT

1.  In April 1983, the Veteran received medical treatment after splashing battery acid in his right eye.  Permanent residuals were not noted during service.  While the Veteran has a current disability manifested by bilateral glaucoma, the weight of the evidence is against a finding that such is related to the injury during service.  

2.  While the Veteran has a current bilateral foot disability; a foot condition was not shown during service or for many years thereafter and the weight of the evidence does not show that a current foot condition is otherwise related to active duty service.  

3.  Affording him the benefit of the doubt, the Veteran's coronary artery disease is due to or aggravated by service-connected hypertension.  

4.  The Veteran has a neurologic disability manifested by bilateral carpal tunnel syndrome.  Carpal tunnel syndrome was not shown in service, and the weight of the evidence is against a finding that a current disability is related to active service.  

5.  Prior to May 31, 2005, fibromyalgia was manifested by tender points along the chest wall, anterior neck, trochanters, and the medial fat pads of the knees.  Symptoms were of moderate severity and stable.  Since May 31, 2005, fibromyalgia is productive of symptoms that are constant and are refractory to therapy.  An exceptional or unusual disability picture is not present.  

6.  The Veteran's service-connected disabilities have not resulted in loss of use of his lower extremities; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or loss or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid  of braces, crutches, canes or a wheelchair.

7.  The Veteran is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less, or anatomical loss or loss of use of both hands. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an eye injury including bilateral glaucoma and epiphora have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for a bilateral foot disability including flat feet have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for a neurologic disability manifested by bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

5.  The criteria for an initial rating in excess of 10 percent since January 20, 2002, and in excess of 40 percent since May 31, 2005, for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5025 (2010). 

6.  The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a June 2002, August 2005, December 2005, and January 2006 letters, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection, the criteria for special monthly compensation based on loss of use, and the criteria for specially adapted housing, and explained VA's duties to assist him in obtaining evidence relevant to the claims.   

In addition, the United States Court of Appeals for Veterans Claims has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the aforementioned letters provided notice of elements 1-3, and a March 2006 letter provided notice of elements 4 and 5.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO has obtained identified VA outpatient treatment.  The Veteran has submitted private treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, the Veteran underwent VA examinations in February and March 2009, July and December 2010.  As discussed in the remand portion of the decision below, the examinations were not adequate as to all claims on appeal.  As to the claims addressed in the decision, herein, the Board finds that the examinations are adequate for decisional and rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As to the claims addressed in the decision herein, the Board further finds that there has been substantial compliance with the terms of its December 2008 remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board directed that the Veteran be afforded a VA examinations, that the RO obtain VA outpatient treatment records, service treatment records, service personnel records, and Social Security disability determination records.  Thereafter, the RO was directed to issue a supplemental statement of the case.  In February 2009, the RO received service treatment records.  In October 2010, it received service personnel records.  Social Security records were obtained.  Current VA outpatient treatment records were received.  Older VA records from the VA medical center in Birmingham were not located and the Veteran was informed of this fact.  In March 2011, the RO issued a supplemental statement of the case.  In the supplemental statement of the case, the RO failed to adjudicate the pending claim of service connection for a cardiovascular disability.  In the decision herein, the Board is granted the claim; hence, there is no prejudice to the Veteran in the RO's failure to readjudicate the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Service connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A.  Residuals of an Eye Injury

The Veteran claims that he has eye problems ever since splashing battery acid in his eye in 1983.  In June 1997 statement, for instance, the Veteran reported that he was under treatment for glaucoma and that his physicians felt that "this condition can be traced back to the battery acid accident in 1983."  The Veteran's service treatment records note that in April 1983, he was seen for treatment after getting battery acid in his right eye.  There was no loss of vision; however, the right eye had a slight discoloration.  The eye was irrigated.  On an August 1990 examination, he stated that following the acid splash, he could not see for about 4-6 weeks and had to wear an eye patch.  The examiner, however, did not note any current eye disability.  

In support of his claims, he has submitted VA clinical records showing treatment for various eye complaints, including bilateral glaucoma and epiphora.  For example, VA clinical records show that the veteran was examined in the ophthalmology clinic in March 1997.  The diagnoses included bilateral glaucoma and possible visual loss, and history of right eye trauma in 1983 secondary to battery acid.  

Because the evidence showed a possible relationship between a current eye disability and service, the Board remanded this matter in December 2008 in order to afford the Veteran a VA eye examination.  

He underwent the examination in February 2009.  At such time, he reported pressure in both eyes, glaucoma, and excessive tearing.  He noted that sometimes his vision became cloudy and that his vision was worse when in direct sunlight.  A physical examination revealed ocular hypertisive glaucoma in each eye.  The examiner reviewed the Veteran's service treatment records and noted that they did not include findings of increased intraocular pressure.  As such, the examiner concluded that it was less likely than not that the current eye condition was the result of service, to include the April 1983 incident.  

Initially, it should be noted that some disabilities, such as congenital or developmental defects and refractive error of the eye, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted for glaucoma, which is not a congenital or developmental defect or for any residual of an in-service eye injury.  

The Board has reviewed the Veteran's contentions, but finds, however, that the preponderance of the evidence is against the claim.  While there is evidence of an injury to the right eye during service, the record does not show that such resulted in a permanent disability.  The record does not show injury to the left eye.  Moreover, the service treatment records do not show treatment for glaucoma.  In addition, while the Veteran alleges that physicians had linked a current bilateral eye disability to an injury to the right eye during service, he has not produced any statements from the physicians and the record otherwise does not support the claim.  Finally, the weight of the medical opinion evidence is against the claim.  

While the Board has considered the Veteran's statements regarding the etiology of the current bilateral eye disability, his statements are afforded less probative weight than the competent medical opinion evidence of record.  In considering his lay testimony, based on recent case law, it would appear that the Veteran is indeed competent to testify as to his belief that a current disability is related to an injury to the right eye during active duty service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board questions, however, how an injury to the right eye could somehow cause a left eye disability.  Nevertheless, here, the Board affords greater probative weight to the competent medical evidence and finds most persuasive the February 2009 VA examiner's opinion.  As noted, the VA examiner reviewed the Veteran's claims file, took a thorough history, conducted a physical examination, and rendered an opinion that does not support the Veteran's theory of entitlement.  

B.  Bilateral Foot Injury

During the Veteran's service entrance examination in 1979, the Veteran did not report a history of foot trouble.  A physical examination did not reveal any foot condition.  Similarly, a service separation examination in April 1991 did not include any complaints of physical examination findings of a current foot disability.  

In a January 2006 statement, the Veteran reported that he had flat feet all his life that were made worse from his time in the military.  He submitted 2005 and 2006 VA treatment records that noted diagnoses of pes planus, a hallux valgus deformity, posterior tibial tendonitis, and plantar fasciitis.  He also submitted an internet article providing general information about pes planus.  

The Veteran's representative argues that this matter should be remanded since no VA examination was conducted as directed by the Board's December 2008 remand.  

The Board disagrees.  

First, no examination was directed on remand in December 2008.  Rather, the Board found that examinations were warranted for other claims on appeal.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Here, while there is evidence of a current bilateral foot disability, there is no probative evidence establishing that an event, injury, or disease occurred in service.  Rather, the Veteran's service treatment records fail to show complaints or medical findings of a bilateral foot disorder, let alone the existence of a pre-service foot condition aggravated by active duty service.  

Moreover, the Veteran's statements today indicating a relationship between a current foot disability and service are not deemed credible.  While he alleges a pre-service history of foot problems, the record reveals that the Veteran's feet were normal upon entry onto military service.  In addition, when examined in conjunction with a claim for fibromyalgia in 2002, an x-ray examination of the feet was normal.  This evidence tends to refute his assertions both as to the existence of a pre-service disability and to any aggravation of such during active duty service.  Finally, records from Jackson Hospital and Clinic in May 2002 show that the Veteran was treated for foot and ankle pain after he fell off a roof.  He fractured his right distal tibia and left calcaneous.  Moreover, the Veteran made statements to a VA podiatrist in February 2009 wherein he reported bilateral foot pain for 5 to 10 years.  These statements made to a treating physician during the course of treatment are deemed more credible than statements made in pursuing VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, at 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Finally, the Board has reviewed a July 2010 VA podiatry clinic note in which the Veteran reported a history of fibromyalgia and a back condition.  The examiner noted that the Veteran's foot pain could be due to these systemic conditions.  The Board affords this statement little probative weight.  First, the opinion is speculative.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist" or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Second, it does not appear that the examiner had the benefit of review of the Veteran's records of post-service injury to the feet.  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.  

C.  Cardiovascular Disability 

In addition to the laws and regulations cited above, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Secondary service connection on the basis of aggravation by a service-connected disability essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317. A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  The 6 month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 9

In August 2005, the Veteran filed a claim seeking service connection for several condition based on his Gulf War service in Southwest Asia.  Among them was a claim for a cardiovascular condition.  

A VA examination conducted in July 2010 noted recent treatment for a heart condition requiring an angioplasty and placement of a stent.  At such time he was noted to have a 70 percent blockage of the right coronary artery.  Current treatment consisted of prescribed medicines.  

The Veteran underwent additional VA examiner in December 2010.  Following extensive testing, the VA examiner provided an opinion indicating the likely relationship between hypertension and service-connected fibromyalgia.  The examiner also stated that a "further association can be made between hypertension and coronary artery disease."  In support of the opinion, the examiner noted that hypertension can cause coronary artery disease because high blood pressure flowing through the veins can cause a variety of problems including arteriosclerosis and atherosclerosis.  

Service connection for hypertension was granted by way of a March 2011 rating decision.  

The evidence does not support any claim that coronary artery disease was incurred during active service or is subject to the presumptions under law for Gulf War veterans.  The disability was not shown during service or to a presumptive degree in the year following discharge.  Moreover, the disability has been attributed to a known diagnosis and is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  However, the Board finds that the evidence is essentially in equipoise concerning the relationship between coronary artery disease and hypertension.  

Here, the December 2010 VA examiner noted the relationship between coronary artery disease and hypertension.  By using the words "further association can be made" the examiner does not indicate the likelihood that hypertension causes or aggravates coronary artery disease.  Nevertheless, in reviewing the examiner discussion of medical literature as to the relationship, it appears to the Board that the examiner believes that the association is as likely as not.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Here, it is clear that the Veteran is disabled due to his coronary artery disease and other documented disabilities.  There is an approximate balance of evidence both for and against the claim.  Accordingly, as the evidence is in a state of equipoise, the benefit-of-doubt-rule is for application.  Thus, resolving all reasonable doubt in the veteran's favor, the Board determines that entitlement to service connection for coronary artery disease is warranted.  

D.  Neurologic Disability 

The Veteran's service treatment records do not include complaints of findings of a neurologic disability.  

In August 2005, the Veteran filed a claim seeking compensation for Gulf War undiagnosed illnesses including, gastrointestinal symptoms, cardiovascular symptoms, headache, muscle pain, joint pain, and neurologic symptoms.  He did not specify what neurologic symptoms were present.  Similarly, during his March 2008 hearing, he did not provide any testimony on the claim of service connection for a neurologic condition.  

In the December 2008 remand directive, the Board noted that the Veteran had not submitted evidence of a neurologic disability or neurologic symptoms.  He was advised to do so and directed to undergo a VA examination.  

A neurologic examination was conducted in December 2010.  The examination yielded findings of carpal tunnel syndrome and a headache disorder.  (Service connection for a headache disorder was later granted by the RO in a March 2011 decision.)  The examiner noted the Veteran's history of persistent numbness and tingling in the hands for several years with first medical treatment rendered in 2006.  The examiner opined that the condition was less likely than not related to active duty service.  The examiner acknowledged that the Veteran worked as a heavy vehicle mechanic during service and, as such, was likely required to perform repetitive twisting and bending of the hands.  The examiner noted, however, that there were no reports of tingling or numbness in the hands during service and the first treatment for such was not until many years following discharge.  

The Board has reviewed this and other evidence of record but finds that the weight of the evidence is against the claim.  First, as noted, the evidence does show a current neurologic disability manifested by carpal tunnel syndrome.  The evidence does not show, however, that such was incurred during service or is otherwise due to service.  To the extent that the Veteran contends that carpal tunnel syndrome is an illness subject to presumptions provided to veterans who served in the Persian Gulf, carpal tunnel syndrome is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  Hence, presumptive service connection is not warranted.  

In addition, it is important to note that the Veteran is in receipt of VA disability compensation for right and left lower extremity radiculopathy, rated as 20 percent and 10 percent disabling, respectively and fibromyalgia, rated as 40 percent disabling.  Moreover, he is in receipt of a 60 percent rating for residuals of a low back injury, status post laminectomies.  The 60 percent rating contemplates any radiating pain from the low back.  The law provides that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  

Here, the Veteran has failed to provide sufficient detail concerning the nature of the claimed neurologic disability.  While the Board herein finds that service connection is not warranted for a neurologic disability manifested carpal tunnel syndrome, the Veteran is of course free to contact the RO and clarify the nature of any claim for disability benefits.  

III.  Initial Rating of Fibromyalgia

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim arising from an initial grant of service connection, it is not the present levels of disability which are of primary importance.  Rather, the entire period, (from the filing of the claim forward) is to be considered to ensure that consideration is given to the possibility of "staged ratings"; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In January 2002, the Veteran filed a claim seeking service connection for fibromyalgia, based on his service during the Persian Gulf war.  In a February 2003 decision, the RO granted service connection and assigned an initial 10 percent disability rating, effective since January 2002.  The Veteran appealed the initial rating assigned.  During the pendency of the appeal, in a March 2011 supplemental statement of the case, the RO assigned a 40 percent initial rating.  However, such rating was only effective since May 31, 2005.   

Fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

The Veteran is in receipt of a 40 percent rating for his service-connected fibromyalgia.  Therefore, he is already receiving the maximum disability evaluation permitted under Diagnostic Code 5025.  A review of the Diagnostic Codes indicates that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for this disability.  Significantly, Diagnostic Code 5025 takes into consideration the multitude of symptoms that can result from fibromyalgia.  In addition, it is significant to note that the Veteran is in receipt of a separate disability rating for a headache disability.   

Here, on VA examination in August 2002, the Veteran reported a history of back, neck, and leg pain.  He was unable to stand for long periods and there was some numbness to his feet and toes.  There was also a history of fatigue, tiredness, and sometimes difficulty in breathing.  The physical examination revealed tender points along the chest wall, anterior neck, trochanters, and the medial fat pads of the knees.  The examiner characterized fibromyalgia as "moderate" and "stable."  

VA outpatient treatment records note treatment for several condition but do not include record of regular treatment for fibromyalgia.  

The Veteran testified during the hearing in March 2008 that fibromyalgia had worsened over the years.  (See Transcript at 16.)  

After review of the record, the Board finds that prior to January 2005; an initial rating in excess of 10 percent for fibromyalgia is not warranted.  While the VA examination revealed moderate fibromyalgia symptoms, the symptoms were noted to be stable.  Later VA outpatient treatment records do not reveal evidence of fibromyalgia exacerbations or symptoms that were present more than one-third of the time.  As such, the criteria for a 20 percent rating or higher are not met.  

The Veteran did report for private treatment in January 2005.  At such time, the examiner described fibromyalgia symptoms that were "widespread," resulted in musculoskeletal complaints in both muscles and joints accompanied by non-restorative sleep.  

In addition, by the time of the July 2010 VA examination, the examiner noted that the symptoms were constant and not helped by continual medication.  Symptoms consisted of trigger points, unexplained fatigue, sleep disturbance, paresthesias, headaches, alternating constipation and diarrhea, abdominal cramps and bloating, depression, anxiety, dysuria, frequency, urgency, and difficulty concentrating.  

These findings support the assignment of a 40 percent rating for fibromyalgia. 

In addition, while the rating schedule represent as far as is practicable, the average impairment of earning capacity, to afford justice in exceptional situations, an "extraschedular" rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The Board has considered whether the Veteran is entitled to referral of his claim for consideration of an extraschedular disability rating.  As already noted, the Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the Board cannot conclude that the fibromyalgia condition results in an exceptional or unusual disability picture.  Additionally, the record contains no evidence suggesting that the Veteran has suffered from marked interference with employment, or, frequent periods of hospitalization as a result of this disability.  Furthermore, a 40 percent disability rating under Diagnostic Code 5025 is meant to compensate a Veteran for widespread pain that is, or is nearly, constant.  38 C.F.R. § 4.71a . The record does not suggest that the Veteran suffers from additional symptomatology that would make the application of Diagnostic Code 5025 inadequate.  As such, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability rating in excess of 10 and 40 percent for fibromyalgia must be denied.  

IV.  Specially Adapted Housing or a Special Home Adaptation Grant

Here, in January 2000, the Veteran filed a claim seeking specially adapted housing or a special home adaptation grant.  He reported that his service-connected low back condition caused his leg to give out, that he could barely move, and that he was confined to a wheel chair 90 percent of the time.  A VA examination in 2000 included findings that the Veteran could not walk long distances, that he used a forearm crutch to walk short distances and used a wheelchair to travel long distances.  In March 2000, the RO denied the claim; finding that the Veteran did not have loss of use of his lower extremities.  

He filed another claim for specially adapted housing or a home adaptation grant in March 2001.  He again stated that he was essentially wheelchair bound.  After failing to submit any medical evidence in support of the claim, in July 2001, the RO denied the claim.  

Social Security Administration records dated in September 2002 note that the Veteran is disabled due to status post fractured right distal fibia and residuals of a fractured left calcaneus.  Neither disability is service-connected.  

In August 2003, the RO issued another decision, again denying entitlement to a special home adaptation or specially adapted housing.  

In July 2005, the Veteran filed another application seeking a certificate of eligibility for special home adaptation or specially adapted housing.  He reported that he was confined to a motorized wheelchair, had difficulty balancing and functioning due to fibromyalgia, and that his hands and knees were constantly swollen.  

A July 2005 VA treatment record notes that the Veteran received a Home Improvement and Structural Alteration (HISA) grant in the sum of $4,100.00.  

VA records during this period noted that the Veteran ambulates with a cane.  A January 2006 podiatry consult noted that the Veteran had pain on the bottom of his feet after standing for a while.  A February 2006 note indicated that he was ambulating without a cane.  

In a March 2006 decision, the RO again denied entitlement to specially adapted housing or a special home adaptation grant.  The Veteran appealed the determination.  

A February 2007 VA treatment note indicated that the Veteran had uncorrected vision of 20/40 and 20/50.  He did not meet the criteria for participation in a program for the blind and was asked to turn in his blind cane.  

During a VA examination in March 2009, the Veteran reported that he ambulated with a walker with a seat.  He stated that if he walked for more than 10 minutes, he needed to sit down.  

A September 2010 VA treatment note indicated that the Veteran was using his rolling walker but had been observed "several times this month ambulating in and around the clinic without problems in spite of his using a walker."  

Finally, during a VA examination in December 2010, the Veteran reported flare-ups of his knee condition upon prolonged walking or standing.  He was unable to stand for more than a few minutes or walk for more than a few yards.  The left leg could flex to 110 degrees and the right leg could flex to 125 degrees.  Leg extension was normal.  There was no ankylosis.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" is not defined.  However, the term "loss of use" of a hand or foot is defined by 38 C.F.R.  § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, DC 8521. 

At present, the Veteran is service-connected for residuals of a low back injury, status post laminectomies, rated as 60 percent disabling, fibromyalgia with gastritis, rated as 40 percent disabling, PTSD, rated as 30 percent disabling, right lower extremity radiculopathy, rated as 20 percent disabling, a left knee medial meniscus tear, rated as 10 percent disabling, a right knee medial meniscus tear, rated as 10 percent disabling, hypertension, rated as 10 percent disabling, headaches, rated as 10 percent disabling, and left lower extremity radiculopathy, rated as 10 percent disabling.  Additionally, as a result of this decision, service connection is in effect for coronary artery disease.  No disability evaluation has been assigned.  Special monthly compensation under 38 U.S.C.A. § 1114(s) on the account of being housebound is in effect since May 2005.  Since May 31, 2005, a combined 90 rating is in effect.  Total disability due to individual unemployability is in effect since November 1, 1997.  

Here, the evidence of record shows that the Veteran has difficulty ambulating and requires the use of a cane or a wheelchair.  He is able to walk, albeit not for long distances or for extended periods.  Nevertheless, the fact that the Veteran is able to perform these activities, with some limitations, establishes that he would not be as functional if either lower extremity were replaced by an amputation stump.  The fact that the Veteran is able to move his knees without the braces, and has been observed ambulating without his cane, is able to ambulate with a cane rather than crutches, establishes that the Veteran is able to use his knees for locomotion, although he generally does not do so without the aid of an assistive devices, because the Veteran wishes to avoid any fall which might be precipitated by locking or giving way of either knee.  The fact that the Veteran uses assistive devices to prevent falls does not mean that locomotion is precluded without those devices.  

Since the preponderance of the evidence does not show that the Veteran manifest loss or loss of use of the bilateral lower extremities, is not blind, suffer from service-connected burns or inhalation injury, it follows that the criteria for specially adapted housing are not met.  

If entitlement to specially adapted housing is not established, a veteran can still qualify for a grant for necessary special home adaptations.  Here, the Veteran has carpal tunnel syndrome of the hands and glaucoma of the eyes.  Such disabilities are not subject to service connection.  Moreover, there is no evidence of service-connected blindness in both eyes with 5/200 visual acuity or less, or service-connected anatomical loss or loss of use of both hands.  In sum, he is not permanently and totally disabled due to blindness or loss of use of the hands, and does not allege otherwise.

In conclusion, the legal criteria for the benefits sought have not been met in this case.  Thus, based on the above analysis, a preponderance of the evidence is against the Veteran's claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

ORDER

Service connection for residuals of an eye injury including bilateral glaucoma and epiphora is denied.  

Service connection for a bilateral foot disorder to include flat feet is denied.  

Service connection for coronary artery disease is granted.  

Service connection for a neurologic disability manifested by bilateral carpal tunnel syndrome is denied.  

An initial rating in excess of 10 percent since January 20, 2002, and in excess of 40 percent since May 31, 2005, for fibromyalgia is denied.  

The claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied.  



REMAND

Additional development is warranted prior to issuing a decision in the matters listed below.  

Neck:  

In its December 2008 Remand directive, the Board noted that a VA examination and opinion were required in order to resolve the question concerning the etiology of a current neck disability.  

The Veteran underwent VA examination in March 2009.  Prior to examining the Veteran and rendering an opinion, the VA nurse practitioner noted that due to the medical complexity of the case she was unable to render a medical opinion without resorting to mere speculation.  She also stated that "in [her] opinion, the opinion of this case needs to be referred to a specialist or at least at minimal a physician."  After conducting a physical examination and rendering a diagnosis of degenerative disk condition of the cervical spine, she again stated that she could not render an opinion as to the etiology of the disability without resorting to speculation.  

The Board notes that VA is not prohibited from having nurse practitioners or physician assistants conduct examinations.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

Here, however, the nurse practitioner indicated that she was not qualified to render an opinion.  Moreover, she noted that she could not render an opinion without resorting to mere speculation.  

In this respect, the Court recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Given such, this matter must be remanded for examination by a qualified examiner and additional opinion provided.  

PTSD, Radiculopathy, Headaches, Hypertension, Knees:  

In a March 2011 decision, the AOJ, in pertinent part, granted service connection and assigned initial disability ratings for post-traumatic stress disorder (PTSD), rated as 30 percent disabling, right lower extremity radiculopathy, rated as 20 percent disabling, left lower extremity radiculopathy, rated as 10 percent disabling, a headache disability, rated as 10 percent disabling, hypertension, rated as 10 percent disabling, and a right and left knee medial meniscus tear disabilities, both rated as 10 percent disabling.  

That same month, and prior to certification of the appeal to the Board, the Veteran submitted a statement to the AOJ in which he states that he wants to "put in for a higher increase on P.T.S.D."  In addition, he asserts his belief that higher ratings are warranted for radiculopathy, a headache disorder, hypertension, and the bilateral knee condition.  He supplied copies of treatment records to support his claims.  These statements may be reasonably construed as expressing disagreement with the AOJ's March 2010 rating decision as to these issues, and, thus, the Board concludes that these statements constitute a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

As such, these claims must be remanded to the AOJ for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.  

Special Monthly Compensation:

The Veteran asserts that he has erectile dysfunction secondary to service-connected disability.  The Veteran was afforded a VA examination in connection with the claim in February 2011.  While the examiner conducted an extensive physical examination, the examiner limited his opinion of the etiology of erectile dysfunction to service-connected fibromyalgia.  The examiner noted that review of the literature indicated multiple causes of erectile dysfunction including spinal disease, peripheral nerve disorders, and as a side effect of prescribed medications.  The Veteran is service-connected for low back and peripheral nerve disability and, according to his VA outpatient treatment records, takes a variety of prescribed medications.  Unfortunately, the examiner did not address the relationship between erectile dysfunction and any other service-connected disability.  As such, upon remand, a supplemental opinion is required.  

Accordingly, these matters are REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current neck disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any current neck disability identified on examination is causally related to the September 11, 1995, injury sustained by the Veteran while on active duty for training.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

2.  Return the claims file to the VA examiner who conducted the February 2011 genitourinary examination, or if he is unavailable to another examiner.  The examiner is asked to offer an opinion as to the likelihood that erectile dysfunction is due service-connected disability or medications used to treat service-connected disability.  

3.  After the above development has been completed, the RO should review the evidence of record in readjudicating the claim of service connection for a neck disability and entitlement to SMC based on loss of use of a creative organ.  If the Veteran's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

4.  Issue a statement of the case on the issues of (a) an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) (b) an initial disability evaluation in excess of 20 percent for right lower extremity radiculopathy (c) an initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy, (d) an initial disability evaluation in excess of 10 percent for a headache disability, (e) an initial disability evaluation in excess of 10 percent for hypertension, (f) an initial disability evaluation in excess of 10 percent for right knee medial meniscus tear disability, and (g) an initial disability evaluation in excess of 10 percent for left knee medial meniscus tear disability pursuant to 38 C.F.R. § 19.26 (2010).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim(s) to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


